Pfeifer, J.,
dissenting. I agree with the majority that a county department of human services is not an “employee” as defined in R.C. 2744.01(B), and is thus not individually liable under R.C. 2744.03(A)(6) for its malicious, wanton, or reckless behavior. .
While the majority’s statutory interpretation is correct, I dissent because the statutory chapter it interprets, R.C. Chapter 2744, violates Section 16, Article I of the Ohio Constitution, and is thus unenforceable. For the reasons stated in my concurrence in Garrett v. Sandusky (1993), 68 Ohio St.3d 139, 142, 624 N.E.2d 704, 707, it is contrary to the Ohio Constitution to hold that a governmental entity is immune from suit simply by virtue of its status as sovereign.